Case 3:13-cv-00454-NJR-SCW Document 378 Filed 10/26/18 Page 1 of 4 Page ID #3059



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


   FIRST IMPRESSIONS SALON, INC., et
                                                )
  al.,
                                                )
                                                )
                      Plaintiff,
                                                )
                                                    Case No. 13-cv-454-NJR-SCW
                                                )
  vs.
                                                )
                                                )
  NATIONAL MILK PRODUCERS
                                                )
  FEDERATION, et al.,
                                                )
                      Defendants.

                             MEMORANDUM AND ORDER


  WILLIAMS, Magistrate Judge:

          On October 24, 2018, the Court held a discovery dispute conference.          The

  following summarizes the Court’s findings and rulings at that hearing and addresses an

  additional issue argued at the hearing but not ruled upon by the Court.

        A. Absent Class Member Discovery

          Defendants seek discovery from absent class members related to damages and/or

  harm, Defendants’ defenses of statute of limitations and laches, and discovery related to

  the effect of the herd retirement program on production of butter and cheese.

  Defendants seek discovery from 25 absent class members although the Defendants had

  not identified those members to the Court prior to the hearing. Discovery regarding the

  effect on production would be limited to 2-4 of those 25 members, although Defendants
Case 3:13-cv-00454-NJR-SCW Document 378 Filed 10/26/18 Page 2 of 4 Page ID #3060



  only identified two of those members at the hearing.1

            The Court finds that Defendants have demonstrated sufficient need for some

  discovery related to cheese and butter purchases from CWT members during the class

  period.      However, as to the requests related to the knowledge of individual class

  members relating to the herd retirement, the Court finds this to be an individualized

  determination that should be handled on an individualized basis during the damages

  phase of the case, should the case reach that point. These requests are also substantially

  burdensome requests that would extend discovery for a lengthy amount of time in order

  to complete. As such, the Court DENIES Defendants’ request for herd retirement

  information from absent class members.

            The Court also finds that Defendants have not made a sufficiently strong showing

  of need for information regarding the impact that the herd retirement program had on

  butter and cheese production. Defendants had not identified the producers that they

  seek the information from as of the beginning of the hearing and the value of that

  discovery to resolving the merits of the case is speculative at best. Defendants request

  information from a small sample size and have not demonstrated how this information,

  given the small sample size, could be necessary to their defenses. Thus, the Court also

  DENIES Defendants request for butter and cheese production information.

  Accordingly, the Court will allow two requests for production directed to the 21 absent

  class members which requests any contracts or agreements with CWT members


  1
      The parties have now identified a list of 21 absent class members.
                                                    Page 2 of 4
Case 3:13-cv-00454-NJR-SCW Document 378 Filed 10/26/18 Page 3 of 4 Page ID #3061



  pertaining to purchases of cheese or butter during the Class Period and documents or

  transactional data showing the quantity, price, and all terms of sale on which the

  company purchased butter and/or cheese from CWT members during the Class Period.

          The Defendants also requested to serve an interrogatory on the absent class

  members requesting detailed information regarding the terms of sale of cheese and

  butter where the contracts are not available to produce. The Court did not rule on this

  request at the hearing. The Court now rules that it will not allow this additional

  discovery. In the absence of documents reflecting this information, the burden of time

  and expense on the absent class members, counsel, and the Court, in litigating the

  sufficiency of any response to such interrogatory substantially outweighs any marginal

  benefit that might be obtained from determining the answer to these requests, if they can

  be determined at all in the absence of documents.

     B.    Deposition of the Rutherfords

          Plaintiffs seek the deposition of retired farmer Clyde Rutherford, or his wife as

  Mr. Rutherford is in poor health, regarding the Rutherfords’ membership with Dairylea

  Corp. Plaintiffs have a deposition with Greg Wickham, a former executive of Dairylea

  Corp., already scheduled. As part of the subpoena on the Rutherfords, Plaintiffs also

  seek documents and believe that obtaining those documents may make the deposition

  unnecessary.    Defendants argue that the information sought from the Rutherfords

  could be obtained during Wickham’s deposition.            The Court DIRECTS that the

  Rutherfords provide Plaintiffs with the documents requested.           Plaintiffs will then

                                           Page 3 of 4
Case 3:13-cv-00454-NJR-SCW Document 378 Filed 10/26/18 Page 4 of 4 Page ID #3062



  depose Greg Wickham and after the deposition the parties are DIRECTED to meet and

  confer as to whether Mrs. Rutherford’s deposition will be needed. The parties are

  DIRECTED to contact the Court if any remaining issues cannot be resolved.


        IT IS SO ORDERED.
        DATED: October 26, 2018.
                                                      /s/ Stephen C. Williams
                                                      STEPHEN C. WILLIAMS
                                                      United States Magistrate Judge




                                       Page 4 of 4
